I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON                FILED
                                                                           October 3, 1995

                                                                          Cecil Crowson, Jr.
                                                                          Appellate C ourt Clerk
CHARLES W LLI AM COULTER a nd
           I                                     )   HAM LTON COUNTY
                                                        I
wi f e DONNA LEE COULTER                         )   03A01- 9505- CH- 00150
                                                 )
         Pl a i nt i f f s - Appe l l a nt s     )
                                                 )
                                                 )
         v.                                      )   HON. HOWELL N. PEOPLES,
                                                 )   CHANCELLOR
                                                 )
RI CHARD ANTHONY HENDRI CKS                      )
                                                 )
         De f e nda nt - Appe l l e e            )   AFFI RMED AND REMANDED




W GERALD TI DW
 .            ELL, J R. , OF CHATTANOOGA FOR APPELLANTS

WADE K. CANNON a nd TERRY ATKI N CAVETT OF CHATTANOOGA FOR APPELLEE




                                          O P I N I O N




                                                                           Godda r d, P. J .




                   Thi s i s a s ui t by Cha r l e s W l l i a m Coul t e r a nd Donna Le e
                                                      i

Co u l t e r , br ot he r a nd s i s t e r of Li nda Di a ne Ros e He ndr i c ks , who

d i e d i n a n a ut omobi l e a c c i de nt on Apr i l 24, 1994, s e e ki ng t o h a v e

h e r ma r r i a ge on Apr i l 1, 1994, t o Ri c ha r d Ant hony He ndr i c ks ,

a n n u l l e d.    The Cha nc e l l or gr a nt e d M . He ndr i c ks '
                                                     r                     mot i on unde r

Ru l e 1 2 . 02( 6) of t he Te nne s s e e Rul e s of Ci vi l Pr oc e dur e , whi c h
c o n t e n d e d t he c ompl a i nt f a i l e d " t o s t a t e a c l a i m upon whi c h

r e l i e f c a n b e gr a nt e d. "



                 The br ot he r a nd s i s t e r a ppe a l c ont e ndi ng t he Cour t wa s

i n e r r or .



                 The Compl a i na nt s a l l e ge t ha t t he y a r e t he s ol e he i r s

a n d n e x t of ki n of t he de c e a s e d, who wa s ma r r i e d t o M . He ndr i c k s
                                                                         r

o n Ap r i l 1, 1994, a nd t ha t t he i r s i s t e r , a s a l r e a dy not e d, di e d

o n Ap r i l 24, 1994.             The y c ont e nd t ha t t he ma r r i a ge wa s voi d a b

i ni t i o be c a us e i t wa s e nt e r e d i nt o i n j e s t wi t h no i nt e nt i on o n

t he p a r t of t he i r s i s t e r t o c ons umma t e i t , a nd t ha t t he i r s i s t e r ,

b e c a u s e of he r me nt a l di s a bi l i t y, di d not ha ve t he c a pa c i t y t o

e nt e r i nt o a ma r r i a ge c e r e mony.



                 M . He ndr i c ks '
                  r                      b r i e f a c c ur a t e l y s t a t e s our s t a nda r d of

r e v i e w a s t o Rul e 12. 02( 6) mot i ons :



                 I n c ons i de r i ng t he a ppe a l of a Rul e 12. 02( 6)
        mo t i on t o di s mi s s , t he Cour t of Appe a l s i s r e qui r e d t o
        t a ke t he a l l e ga t i ons of t he c ompl a i nt a s t r ue a nd t o
        c o ns t r ue t he a l l e ga t i ons l i be r a l l y i n f a vor of t he
        p l a i nt i f f . Pe mbe r t on v. Ame r i c a n Di s t i l l e d Spi r i t s
        Co. , 664 S. W 2d 690, 691 ( Te nn. 1984) .
                           .                                         Si nc e t hi s
        a p pe a l i s be f or e t he Cour t of Appe a l s on a que s t i on of
        l a w, t he s c ope of t he r e vi e w i s de novo wi t h no
        p r e s umpt i on of c or r e c t ne s s f or t he t r i a l c our t ' s
        c o nc l us i on.    Mont gome r y v. M yor of t he Ci t y of
                                                   a
        Co vi ngt on , 778 S. W 2d 444, 445 ( Te nn. Ct . App. 1988) ,
                                     .
        p e r m. a pp. de n. ( Te nn. 1989) .

                 A mot i on t      o di s mi s s pur s ua nt t o Rul    e 12. 02( 6) f or
        f a i l ur e t o s t a t   e a c l a i m upon whi c h r e l i   e f c a n be
        g r a nt e d i s t he      e qui va l e nt of a de mur r e r    unde r our
        f o r me r c ommon l       a w pr oc e dur e a nd, t hus , i    s a t e s t of t he


                                                    2
       s u f f i c i e nc y of t he l e a di ng pl e a di ng.    Humphr i e s v. W s t e
       En d Te r r a c e , I nc . , 795 S. W 2d 128, 130 ( Te nn. Ct . App.
                                                .
       1 9 90) , pe r m. a pp. de n.         Suc h a mot i on a dmi t s t he t r ut h
       o f a l l r e l e va nt a nd ma t e r i a l a ve r me nt s c ont a i ne d i n t he
       c o mpl a i nt but a s s e r t s t ha t s uc h f a c t s do not c ons t i t ut e
       a c a us e of a c t i on.      i d.    Howe ve r , a dmi s s i ons of t hi s
       n a t ur e , ma de s ol e l y i n c onne c t i on wi t h t he mot i on t o
       d i s mi s s , do not c ons t i t ut e a dmi s s i ons c ha r ge a bl e t o t he
       p r opone nt of t he mot i on f or pur pos e s of t he l i t i ga t i on
       a s a whol e .        Ant hony v. Ti dwe l l , 560 S. W 2d 908, 910
                                                                    .
       ( Te nn. 1977) .       A c ompl a i nt s houl d be di s mi s s e d f or
       f a i l ur e t o s t a t e a c l a i m i f i t a ppe a r s be yond doubt
       t h a t pl a i nt i f f c a n pr ove no s e t of f a c t s i n s uppor t of
       i t s c l a i m t ha t woul d e nt i t l e hi m t o r e l i e f .    Pe mbe r t on,
       6 6 4 S. W 2d a t 691.
                     .



               The pr i nc i pa l qu e s t i on t o be de t e r mi ne d i n t hi s a ppe a l

i s wh e t he r t he ma r r i a ge wa s voi d or voi da bl e .         The pa r t i e s

c o n c e d e t ha t i f voi da bl e t he r i ght t o ha ve i t s e t a s i de a ba t e d

u p o n t h e de a t h of e i t he r pa r t y.



               I n r e s ol vi ng t he i s s ue r a i s e d, t hi s Cour t , i n Woods v .

W o d s , 638 S. W 2d 403 ( Te nn. App. 1983) , a n opi ni on by J udge Le wi s ,
 o                .

q u o t e s wi t h a ppr ova l f r om Gi bs on' s Sui t s i n Cha nc e r y ( 5t h e d. ) ,

a s f o l l ows ( a t pa ge 405) :



                A ma r r i a ge i s vo i d f r om t he be gi nni ng ( 1) whe n
       e i t he r p a r t y wa s a l r e a dy l a wf ul l y ma r r i e d; or ( 2) . . . ;
       o r ( 3) whe n t he pa r t i e s a r e wi t hi n pr ohi bi t e d de gr e e s
       o f ki ns hi p; or ( 4) wh e n, f or a ny ot he r r e a s on, t he
       ma r r i a ge wa s pr ohi bi t e d by l a w, a nd i t s c ont i nua nc e i s
       i n v i ol a t i on o f l a w.      [ Ci t a t i ons omi t t e d. ]

                A ma r r i a ge i s voi da bl e f r om t he be gi nni ng ( 1) whe n
       e i t he r p a r t y wa s i ns a ne ; 1 or ( 2) t he c ompl a i na nt wa s
       u n de r dur e s s ; or ( 3) wa s unde r t he a ge of c ons e nt ; or
       ( 4 ) whe n t he c ons e nt wa s obt a i ne d by f or c e , or f r a ud,
       a n d wa s gi ve n by mi s t a ke ; or ( 5) whe n t he de f e nda nt wa s




       1
               Emp h a s i s s u p p l i e d .

                                                 3
        i mpot e nt ; 2 or ( 6) whe n t he woma n wa s pr e gna nt by
        a n ot he r ma n wi t hout t he knowl e dge of t he c ompl a i na nt ;
        o r ( 7) whe n, f or a ny ot he r r e a s on, t he ma r r i a ge wa s not
        b i ndi ng on t he c ompl a i na nt . [ Empha s i s s uppl i e d. ]

        2 Gi bs on' s Sui t s i n Cha nc e r y § 1147 not e 10 ( 5t h
        e d . 1956) .



                 As t o t he i ns a ni t y t he or y, we be l i e ve t he Supr e me Co u r t

c a s e of Br ya nt v. Towns e nd, 188 Te nn. 630, 221 S. W 2d 949 ( 194 9 ) ,
                                                           .

i s d i s p os i t i ve .      I n t ha t c a s e a non c ompos me nt i s ma r r i e d a wo ma n

s o me s i x we e ks be f or e he r de a t h.                     Hi s he i r s br ought s ui t t o ha v e

t h e ma r r i a ge a nnul l e d s o t he wi dow c oul d not i nhe r i t f r om hi s

es t at e.     The gr ound f or a nnul me nt wa s t ha t he l a c ke d me nt a l

c a pa c i t y t o e nt e r i nt o t he ma r r i a ge .                I n t ha t c a s e t he Supr e me

Co u r t h e l d t he ma r r i a ge wa s voi da bl e , a nd i n doi ng s o s t a t e d t h e

f o l l o wi ng ( 188 Te nn. a t 634; 221 S. W 2d a t 951) :
                                              .



                 Spe c i f i c a l l y, i n t he c a s e o f Col e v. Col e , 3 7
        Te nn. 57, 70 Am. De c . 275, i t wa s he l d t ha t whe r e a
        ma r r i a ge wa s a t t a c ke d on t he gr ound of t he i ns a ni t y of
        t h e woma n who ha d not be e n a dj udge d non c ompos me nt i s ,
        t h a t t he ma r r i a ge wa s voi da bl e a nd not voi d, a nd t ha t
        t h e ma r r i a ge c oul d be r a t i f i e d by he r i n a s ubs e que nt
        l u c i d i nt e r va l .     Ha d t he ma r r i a ge be e n voi d a b i ni t i o,
        o b vi ous l y i t c oul d not ha ve be e n l a t e r r a t i f i e d, s i nc e
        i n l e ga l c ont e mpl a t i on, i t ha d ne ve r oc c ur r e d.

                 W ha ve no s t a t ut e t ha t pr ohi bi t s or a nnul s t he
                   e
        ma r r i a ge of a n i ns a ne pe r s on.       The onl y a ppl i c a bl e
        p r ovi s i on of our s t a t ut or y l a w i s t ha t of t he pr e s e nt
        ma r r i a ge l i c e ns i ng l a w, whi c h f or bi ds t he Cl e r k t o
        i s s ue a l i c e ns e whe n one of t he pa r t i e s i s a known
        l una t i c o r i mbe c i l e , Se c t i on 3, Cha p. 8 1, Publ i c Ac t s
        o f 1937, but di s r e ga r d of t hi s pr ovi s i on doe s not
        r e nde r t he ma r r i a ge voi d but me r e l y voi da bl e a f t e r a n
        a p pr opr i a t e pr oc e e di ng.    Ke i t h v. Pa c k, 182 Te nn. 420,
        4 2 3, 187 S. W 2d 618, 159 A. L. R. 101.
                            .




        2
                 Emp h a s i s i n o r i g i n a l   opi ni on.

                                                            4
               I t c a n be s e e n f r om t he f or e goi ng t ha t whe n t he gr ou n d s

f o r a n n ul me nt a r e not pr oh i bi t e d by s t a t ut e or by s t r ong publ i c

p o l i c y a nd a r e s uc h t ha t t he pa r t i e s ma y s ubs e que nt l y r a t i f y t h e

ma r r i a g e , i t i s v oi da bl e , r a t he r t ha n voi d.



               The Pl a i nt i f f s c ont e nd t ha t Br ya nt i s not c ont r ol l i ng

b e c a u s e , a s t he y i ns i s t i n t he i r br i e f , t h e de c i s i on wa s bot t ome d

u p o n t h e f a c t t ha t " s i nc e M . Br ya nt l i ve d s ome s i x ( 6) we e ks
                                         r

a f t e r h i s ma r r i a ge , a nd hi s he i r s kne w of hi s me nt a l de f e c t pr i o r

t o t h e ma r r i a ge a nd t ook no a c t i on t o pr ot e c t hi m ( i . e .

a p p o i n t me nt of a gua r di a n) , t he y ha d no gr ounds t o br i ng t he

s ui t . "



               W , howe ve r , a gr e e wi t h t he a r gume nt of M . He ndr i c k s
                e                                                   r

t h a t t h i s wa s a n a l t e r na t e r e a s on f or t he Cour t ' s de c i s i on.



               As t o t he ma r r i a ge i n j e s t f e a t ur e of t he a ppe a l , we

n o t e t h a t t he c a s e s c i t e d by t he Appe l l a nt s a ppl y t he t r a di t i on a l

c o mmo n l a w c ont r a c t r ul e t o ma r r i a ge ; vi z , mut ua l c ons e nt by

p a r t i e s i nt e ndi ng t o be bound.       Da vi s v. Da vi s , 175 A. 174

( Co n n . 1 934) ; Cr ouc h v. W r t e nbe r g, 112 S.E. 234 ( W Va . 1922) ;
                                 a                                .

Cr o u c h v. W r t e nbe r g , 104 S.E. 117 ( W Va . 1920) .
               a                                 .



               Te nne s s e e , howe v e r , doe s not f ol l ow t he c ommon- l a w r u l e

a s t o ma r r i a ge c ont r a c t s , a s s hown by Br ya nt v. Towns e nd, s upr a ,

wh e r e i n t he Cour t s t a t e d t he f ol l owi ng ( 188 Te nn. a t 633; 221

S. W 2 d a t 950) :
    .

                                                5
                The l a w of ma r r i a ge i n Te nne s s e e i s not c ont r ol l e d
         b y r ul e s of t he c ommon l a w, but i s a ma t t e r of s t a t ut e .
         Si nc e 1829, t hi s Cour t ha s f r e que nt l y s o he l d.

                   " The mor e i mpor t a nt pr ovi s i ons of t he s e a c t s of
         As s e mbl y a r e a l mos t e nt i r e l y t he s a me , e xhi bi t i ng a
         s e t t l e d pur pos e t o f i x a nd r e gul a t e t he c ont r a c t of
         ma r r i a ge s o a s t o r e s t or be de pe nde nt on muni c i pa l l a w
         a l one ; e s t a bl i s hi ng a s ys t e m i nt e nde d t o be c ompl e t e i n
         i t s e l f , e vi de nc e by t he a t t e nt i on pa i d t o e ve r y
         p a r t i c ul a r , i n f or m a s we l l a s s ubs t a nc e , whi c h t he
         i mpor t a nc e of s uc h a r e l a t i on, bot h i n a pr i va t e a nd a
         p u bl i c vi e w, s o d e s e r ve dl y me r i t e d.    He nc e , t he s e a c t s
         o f As s e mbl y, a s wa s i nt e nde d by t he m, ope r a t e a nd
         e f f e c t a c ha nge i n t he f or m a nd s ubs t a nc e of t he
         ma r r i a ge c ont r a c t , a nd i t s s ol e mni z a t i on, f r om wha t i t
         wa s a t t he c ommon l a w. * * * we s a y, t ha t t he s e
         r e qui r e me nt s , u nde r t he s e c i r c ums t a nc e s , c ons t i t ut e
         s u c h a body of pr oof , a s t o r e nde r i r r e s t i bl e , i n our
         o p i ni ons , t he c or r e c t ne s s of t he pos i t i on, t ha t a
         ma r r i a ge , t o be va l i d, mus t be a c c or di ng t o t he s e a c t s ,
         a n d t ha t t he c ommon l a w i s whol l y s upe r s e de d on t he
         s a me s ubj e c t by t he m. " Ba s ha w v. St a t e , 9 Te nn. 177,
         1 8 3- 184.

                 " Ac c or di ngl y, s i nc e t he ye a r 1741, a t t he l e a s t ,
         t h e c ommon l a w mode of c ons t i t ut i ng a l e ga l ma r r i a ge i s
         o f no va l i di t y he r e .    Thi s poi nt wa s e xa mi ne d a t s ome
         l e ngt h i n t he c a s e of t he St a t e v. Ba s ha w, 1 Ye r g. Re p.
         1 7 7, a nd t hi s c onc l us i on a r r i ve d a t a nd s us t a i ne d by
         t h e c our t . " Gr i s ha m v. St a t e , 10 Te nn. 589, 592.

                   " W a r e , t h e r e f or e , s a t i s f i e d, a nd hol d, t h a t i t
                      e
         wa s t he i nt e nt i on of t he ge ne r a l a s s e mbl y, i n e na c t i ng
         t h e pr ovi s i ons of t he Code of 1858 upon t he s ubj e c t
         u n de r c ons i de r a t i on, t o a br oga t e t he c ommon l a w i n
         r e l a t i on t o ma r r i a ge s , a nd pr ovi de a ne w a nd e xc l us i ve
         ma nne r i n whi c h s uc h c ont r a c t s s houl d be ma de . " Smi t h
         v . Nor t h M mphi s Sa v. Ba nk , 115 Te nn. 12, 31, 89 S. W
                          e                                                                .
         3 9 2, 396.



                For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of c os t s

b e l o w.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t t he Appe l l a nt s a n d

t he i r s ur e t y.



                                       _______________________________

                                                  6
                              Hous t on M Godda r d, P. J .
                                         .


CONCUR:




_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                          7